Title: To Alexander Hamilton from Jean Antoine Joseph Fauchet, (29 May 1794)
From: Fauchet, Jean Antoine Joseph
To: Hamilton, Alexander



Philade. Le 10 Prèréal l’an 3ede la rep. (29 mai 1794)
Monsieur.

Un négociant français chargé dans les Etats Unis d’opérations commerciales pour le compte de la Republique, se trouve avoir pour environ 400,000 livres tournois de pièces d’argent de 30 et de 15 sols. La Banque de Baltimore, se refuse à les lui échanger par la raison qu’une telle affluence de pièces étrangeres de titre nouveau et de coupe nouvelle, serait incommode au Public. Il n’y a d’autre moyen de tirer parti de ces pièces que de les Envoyer à la Monnoye des E.U. Je vous prie de m’indiquer quelle est la plus prompte marche à suivre, et si vous pouvies ouvrir provisoirement un credit pour la même valeur au Cn. Gernon, sur la Banque qui ci Baltimore est liée d’intérêts avec les Etats Unis. J’ai assuré d’avance le Citoyen Gernon du succès de ma démarche auprès de vous, et je serai très reconnaissant si vous voules bien terminer les arrangemens à prendre de manière à ce que par le courrier de lundi, je lui fasse parvenir le crédit qu’il desire et qui lui est necessaire pour terminer promptement des opérations majeures.
